 

Exhibit 10.2

 

PROMISSORY NOTE

 

$4,000,000.00 May 12, 2017

 

FOR VALUE RECEIVED, the undersigned, Hemispherx Biopharma, Inc. (“Borrower”),
promises to pay to the order of SW PARTNERS LLC, a Florida limited liability
company (“Lender”), at the office of the Lender at 2700 North Military Trail,
Suite 225, Boca Raton, FL 33431, or at such other place as the holder hereof may
from time to time designate in writing, the maximum principal sum of FOUR
MILLION AND NO/100 DOLLARS ($4,000,000.00), together with interest thereon on
the principal amount from time to time outstanding at an annual rate prior to
maturity or default as hereinafter set forth. Interest shall be computed on the
actual number of days elapsed and an assumed year of 360 days. Borrower and all
endorsers, sureties and any other persons liable or to become liable with
respect to the loan evidenced by this Promissory Note (the “Loan”) are each
included in the term “Obligors” as used in this Promissory Note. Said principal
and interest shall be payable in lawful money of the United States, on the dates
and in the amounts specified below, to wit:

 

1. Interest Rate. Commencing with the execution date under this Promissory Note
(“Note”) through the Initial Term (hereinafter defined) and prior to an “Event
of Default” (hereinafter defined), interest under this Note shall accrue at an
annual fixed rate equal to Twelve Percent (12%) (“Initial Interest Rate”).
Interest will be charged on the outstanding principal balance of the Loan. On
December 1, 2018 (the “Rate Change Date”), the annual interest rate will change
to a rate equal to 800 basis points above the Prime Rate established by Citibank
and be subject to quarterly resets during the remainder of the term of the loan.
In no event will the interest rate be less than Twelve (12%) percent for the
life of the loan. If that index is no longer available for reference, the Lender
will choose another comparable index. Notwithstanding the foregoing, if an Event
of Default occurs, then this Note shall bear interest at the Default Rate
(hereinafter defined).

 

1.1 At the time of the closing of the Loan, Lender will set aside the sum of
$200,000.00 into an interest escrow reserve account. The Lender shall advance
such interest payments from an interest escrow reserve on the first day of every
calendar month commencing on July 1, 2017 and shall continue until such time as
the interest reserve account is depleted, at which time the Borrower shall make
all monthly payments thereafter.

 

2. Term. The term of the loan shall be two (2) years. The indebtedness evidenced
by this Note shall be due and payable in full on May 31, 2019 (the “Maturity
Date”). The first eighteen (18) months of the term shall be the “Initial Term”.

 

3. Incremental Advances and Payment Terms. Lender’s initial advance under this
Note will be $300,000.00 and on the 1st day of June 2017 and on the 1st day of
every month thereafter, the Lender will make incremental advances of up to
$300,000.00 for a total not to exceed $1,800,000.00 provided that (i) the
Borrower has provided written request for such advance at least ten (10) days
prior to the date of the incremental advance; and (ii) paid a drawer fee of
$350.00; and (iii) has made all monthly payments timely; and (iv) has not
incurred any late charges; and (v) has not defaulted in any of the terms and
conditions of this Note or the Mortgage beyond any applicable notice, cure
and/or grace period . Borrower shall pay monthly payments, without setoff or
deduction, based on the Initial Interest Rate accruing during the term of this
Note. Borrower shall make interest-only monthly payments to the Lender
commencing on 1st day July, 2017 (subject to Section1.1 herein) and continuing
on the same day of each and every month thereafter until the Rate Change Date.
Thereafter, the Borrower shall pay monthly payments, without setoff or
deduction, based on then determined interest rate as set forth in Section 1
above, commencing on December 1st, 2018 and continuing on the same day of each
and every month thereafter until the Maturity Date. On the Maturity Date, all
outstanding principal, accrued interest and any other charges due hereunder
shall be due and payable in full.

 

  

 

 

3.1 Future Advances. The Lender, may in its sole and absolute discretion, make
additional advances (“Additional Advances”) to the Borrower in an amount not to
exceed $2,000,000.00. The incremental advances as set forth in Section 3 above
and the Additional Advances as set forth herein shall not exceed $4,000,000.00.
In the event that the Lender approves any Additional Advances in excess of $2
million, then Borrower shall pay a 2% origination fee on any such Additional
Advance.

 

4. Prepayment Terms. This Note may be prepaid in full at any time upon fifteen
(15) days prior written notice. If the Note is prepaid prior to six (6) months
from the date hereof, the Borrower will pay a prepayment premium of six (6)
months interest based on the greater of a minimum Loan of One Million
($1,000,000.00) Dollars less the actual interest previously paid to the Lender
and the Borrower will also pay the current principal balance of the Loan, less
the actual interest previously paid to the Lender. If the Note is prepaid after
the first six (6) months from the date hereof, there will be no prepayment fee,
however the Borrower will agree to pay the fifteen (15) days’ of interest owed,
due to the fifteen (15) day notice requirement.

 

5. Late Charges. Borrower shall pay Lender a late charge of five percent (5%) of
any installment not received by the Lender within five (5) days (except there
will be no grace period for any installment of principal and/or interest due on
the Maturity Date) after the installment is due unless the Default Rate has
already been applied. Further, Lender’s failure to collect a late payment at any
time shall not constitute a waiver of Lender’s rights to thereafter, at any time
and from time to time (including, without limitation, upon acceleration of this
Note or upon payment in full of all sums evidenced by this Note) collect such
previously uncollected late payments or to collect subsequent accruing late
payments.

 

6. Loan Documents and Obligations. This Note is secured by and is subject to all
of the terms and conditions of, inter alia, a Mortgage and Security Agreement
(“Mortgage”) from Borrower to Lender encumbering the property described therein
(“Property”) which are being executed of even date herewith. All of the
foregoing obligations, including but not limited to the obligation to pay the
indebtedness due under this Note, shall be referred to as the “Obligations” and
this Note, the Mortgage, and any other documents executed by Borrower in
connection with the Loan, are collectively referred to as the “Loan Documents”.
The terms and conditions of the Loan Documents are incorporated herein by
reference and made a part hereof to the same extent and with the same force and
effect as if fully set forth herein. Terms not otherwise defined herein shall
have the meaning ascribed to them in the Loan Agreement. Lender is not obligated
to enforce payment of the sums due hereunder from the collateral securing this
Note.

 

 2 

 

 

7. Default. The occurrence of any one or more of the following events,
circumstances, or conditions shall constitute a default hereunder (each, an
“Event of Default”): (a) failure of Borrower or any Obligor to pay to Lender,
within five (5) days of the date when the same shall become due and payable
(except there will be no grace period for Borrower failing to pay all principal
and all accrued but unpaid interest on the Maturity Date), any portion of the
Obligations including, but not limited to, any installment of principal or of
interest due under this Note or any other instrument evidencing or securing the
Obligations or any fees owing to Lender; (b) a default by Borrower or Obligor in
the performance or observance of, or shall occur under, any covenant, agreement
or provision contained in this Note (other than as described in clause (a)
above) and such default shall continue for ten (10) or more days following the
occurrence of such default provided if such default is not reasonably curable
within such ten (10) day period, Borrower shall have such additional time as
reasonably necessary to complete same provided Borrower has commenced such cure
and diligently prosecutes same to completion; (c) the occurrence of a default
under any of the other Loan Documents, or a default under any other agreement
between Lender and Borrower or between Lender and Obligor which default is not
cured after any applicable notice and/or grace period; or (d) a default by
Borrower or Obligor under any other loan or loans outstanding between Borrower
and/or Obligor and Lender.

 

8. Remedies. At any time after the occurrence of an Event of Default, the
indebtedness evidenced by this Note and/or any note(s) or other obligation(s)
which may be taken in renewal, extension, substitution or modification of all or
any part of the indebtedness evidenced hereby or thereby and all other
obligations of Borrower to Lender howsoever created and existing under the Loan
Documents shall, at the option of Lender, immediately become due and payable
without demand upon or notice to Borrower, and Lender shall be entitled to
exercise the other remedies set forth in the Loan Documents or as provided by
law. Lender may also exercise any and all rights and remedies for such Event of
Default at law, equity or under the other Loan Documents. The remedies of Lender
as provided herein and in the Loan Documents shall be cumulative and concurrent
and may be pursued singly, successively, or together at the sole discretion of
Lender and may be exercised as often as occasion therefor shall arise.

 

9. Setoff. Upon the occurrence of an Event of Default, Lender is authorized,
without notice to Borrower (the giving of notice being expressly waived by
Borrower) to setoff and apply any indebtedness owing by Lender to Borrower
against the indebtedness evidenced by this Note, although then contingent or
unmatured. In addition to all liens upon and rights of setoff against the money,
securities, or other property of Borrower given to Lender that may exist under
applicable law, upon the occurrence of an Event of Default under the Loan
Documents, Lender shall have and Borrower hereby grants to Lender a lien upon
and a right of setoff against all money, securities, and other property of
Borrower, now or hereafter in possession of or on deposit with Lender, whether
held in a general or special account or deposit, for safe-keeping or otherwise,
and every such lien and right of setoff may be exercised without demand upon or
notice to Borrower. No lien or right of setoff shall be deemed to have been
waived by any act or conduct on the part of Lender, or by any neglect to
exercise such right of setoff or to enforce such lien, or by any delay in so
doing, and every right of setoff and lien shall continue in full force and
effect until such right of setoff or lien is specifically waived or released by
an instrument in writing executed by Lender.

 

Lender shall endeavor to notify Borrower after any such setoff and application,
provided, however, the failure to give such notice shall not affect the validity
of such setoff and application; and Lender shall be deemed to have exercised
such right of setoff and to have made a charge against any such money
immediately upon the occurrence of an Event of Default even though such charge
is made or entered on the books of Lender subsequent thereto. The rights of
Lender under this section are in addition to any other rights and remedies which
Lender may have.

 

 3 

 

 

10. Default Rate. From and after an Event of Default, and regardless of whether
the Lender also elects to accelerate the maturity of this Note, the entire
principal remaining unpaid hereunder shall bear an augmented annual interest
rate equal to the lesser of (i) twenty-four percent (24%) per annum, or (ii) the
highest applicable lawful rate (“Default Rate”). Nothing contained in this Note
or any other instrument between the parties hereto shall be deemed to establish
or require the payment of a rate of interest in excess of the rate (whether
limited or unlimited) that may legally be charged on loans or extensions of
credit made by any Lender and/or Lender or creditor under the laws (whether
codified or not) of the State of New Jersey or of the United States whichever is
applicable and higher as such rate (or the absence thereof) now exists or may
hereafter be increased (or the ceiling, if any on the legal rate of interest
eliminated) by legislation or otherwise. In the event that the rate of interest
so contracted to be paid should exceed the maximum interest rate permitted by
applicable law, whether as a result of its fluctuation, acceleration of the
maturity hereof or otherwise, the rate of interest to be paid hereunder shall be
automatically reduced to such limit and so much of any interest reserved,
charged or taken as would cause the same to exceed the Default Rate shall be
deemed not to be a credit against interest but rather a prepayment on account of
and be automatically credited against outstanding principal evidenced hereby
regardless of how the same may appear on Lender’s or Borrower’s books or records
or any memoranda of whatever nature evidencing the same; provided, however, no
such application shall operate to cure or as a waiver of any Event of Default
occasioning acceleration.

 

Upon the occurrence of an Event of Default, at Lender’s option, interest shall
accrue under this Note on the outstanding principal balance at the Default Rate
per annum. Lender may, in determining the Default Rate in effect from time to
time, take advantage of any law, rule or regulation in effect from time to time
available to Lender which exempts Lender from any limit upon the rate of
interest it may charge or grants to Lender the right to charge a higher rate of
interest than that permitted by any applicable New Jersey Statutes.

 

11. Replacement and Corrective Documents. Upon receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of the Note
or any other Loan Document which is not of public record, and, in the case of
any such mutilation, upon surrender and cancellation of such Note or other Loan
Document, Borrower shall issue, in lieu thereof, a replacement Note or other
Loan Document, dated the date of such lost, stolen, destroyed or mutilated Note
or other Loan Document in the same principal amount thereof and otherwise of
like tenor, together, if lost, with an affidavit that such Note or other Loan
Document has not been transferred. Borrower hereby consents and agrees that in
the event that any of the Loan Documents misstate or inaccurately reflect the
true and correct terms and provisions of the Loan and said misstatement or
inaccuracy is due to the unilateral mistake on the part of Lender or mutual
mistake on the part of any of Lender and Borrower or clerical error, then in
such event Borrower shall, within thirty (30) days after written request of
Lender and in order to correct such misstatement or inaccuracy, execute such new
documents as Lender may deem necessary to remedy said inaccuracy or mistake.

 

 4 

 

 

12. Miscellaneous.

 

(a) Borrower shall pay all amounts owing under this Note in full when due
without set-off, counterclaim deduction or withholding for any reason
whatsoever. If any payment falls due on a day other than a day on which Lender
is open for business (a “Business Day”), then such payment shall instead be made
on the next succeeding Business Day, and interest shall accrue accordingly. Any
payment received by Lender after 1:00 p.m. shall not be credited against the
indebtedness under this Note until at least the next succeeding Business Day.

 

(b) Lender may transfer this Note and deliver to the transferee(s) all or any of
the property then held by Lender as security for the indebtedness evidenced by
this Note and the transferee(s) shall thereupon become vested with all the
powers and rights herein given to Lender with respect thereto; and Lender shall
thereafter be forever relieved and fully discharged from any liability or
responsibility in the matter, but Lender shall retain all rights, powers and
obligations hereby given with respect to any property not so transferred. The
Lender shall provide Borrower with a courtesy notice of such transfer by Lender
provided that failure to provide such notice shall in no way affect or impair
the transfer by Lender.

 

(c) Borrower and/or any Obligor hereby waive the right to bring any
counterclaims, cross-claims or other actions, other than those which are
considered compulsory by applicable law and do further waive presentment for
payment, demand, notice of acceleration, notice of dishonor, protest, extension
of time without notice and/or any and all requirements necessary to hold each of
them jointly and severally liable as makers, sureties, and endorsers and agree
that (i) any collateral, lien and/or right of setoff securing any indebtedness
evidenced by this Note may, from time to time, in whole or in part, be exchanged
or released, and any person liable on or with respect to this Note may be
released all without notice to or further reservations of rights against
Borrower, any endorser or surety and all without in any way affecting or
releasing the liability of the Borrower, any endorser or surety, and (ii) none
of the terms or provisions hereof may be waived, altered, modified or amended
except as the Lender and Borrower may agree in writing. Borrower and each
Obligor agree that they are jointly and severally liable for the payment of all
indebtedness evidenced by this Note.

 

(d) Borrower hereby agrees jointly and severally with any Obligor, to pay all
costs and expenses, including reasonable attorneys’ fees, paralegals’ fees and
legal assistants’, incurred by Lender in the collection of the indebtedness
evidenced by this Note or in enforcing any of the rights, powers, remedies, and
privileges of Lender hereunder. As used in this Note, the term “attorneys’ fees”
shall mean reasonable charges and expenses for legal services rendered to or on
behalf of Lender in connection with the collection of the indebtedness evidenced
by this Note at any time whether prior to the commencement of judicial
proceedings and/or thereafter at the trial and/or appellate level and/or in pre
and post judgment or bankruptcy proceedings.

 

(e) Both principal and interest evidenced by this Note shall be payable in
lawful currency of the United States of America to the Lender at its address set
forth above or at such other place designated by Lender in writing, in
immediately available (same day) funds without deduction for or on account of
any present or future taxes, duties or other charges levied or imposed on this
Note, the proceeds hereof, or on Borrower or the holder hereof by any
government, or any instrumentality, authority or political subdivision thereof.
Borrower agrees, upon the request of Lender, to pay all such taxes (other than
taxes on or measured by the income of the holder hereof), duties, and other
charges in addition to the principal and interest evidenced by this Note.

 

 5 

 

 

(f) The Obligors jointly and severally agree to pay all filing fees and similar
charges and all costs incurred by Lender in collecting or securing or attempting
to collect or secure the Loan, including attorney’s fees, whether or not
involving litigation and/or appellate, administrative or bankruptcy proceedings.
The Obligors jointly and severally agree to pay any taxes (except for federal or
New Jersey franchise or income taxes based on Lender’s net income) which may now
or hereafter apply to this Note or the Loan or any security therefor, and the
Obligors jointly and severally agree to indemnify and hold Lender harmless from
and against any liability, costs, attorney’s fees, penalties, interest or
expenses relating to any such taxes, as and when the same may be incurred. The
Obligors jointly and severally agree to pay on demand, and to indemnify and hold
Lender harmless from and against, any and all present or future taxes, levies,
imposts, deductions, charges and withholdings imposed in connection with the
Loan by the laws or governmental authorities of any jurisdiction or the United
States of America, and all payments to Lender under this Note shall be made free
and clear thereof and without deduction therefor.

 

(g) Any default by Borrower hereunder shall constitute a default under any other
loan or loans outstanding between Borrower and Lender and shall entitle Lender
to exercise all the rights and remedies which may be stated in the loan
documentation governing such loans, including specifically, but without
limitation, the right of acceleration and foreclosure of all property which is
collateralized to the Lender.

 

(h) Borrower agrees that this Note shall be deemed to have been made under and
shall be governed by the laws of the State of New Jersey in all respects (except
as to interest rates which are or may be preempted by the laws of the United
States), including matters of construction, validity, and performance. If any
provision of this Note shall be deemed unenforceable under applicable law, such
provision shall be ineffective, but only to the extent of such unenforceability,
without invalidating the remainder of such provision or the remaining provisions
of this Note. All of the terms and provisions of this Note shall be applicable
to and be binding upon each and every maker, endorser, surety, or all other
persons who are or may become liable for the payment hereof and their heirs,
personal representatives, successors or assigns. Borrower consents that
jurisdiction and venue of any dispute arising from this Note shall be in United
States District Court for the State of New Jersey or the Superior Court of New
Jersey, Hudson County, New Jersey. Time is of the essence in the payment and
performance of all obligations under this Note.

 

(i) Except as otherwise required by law or by the provisions of this Note or any
other Loan Document, payments received by Lender hereunder shall be applied
first against expenses and indemnities, next against interest accrued on the
Loan, and next in reduction of the outstanding principal balance of the Loan,
except that from and after any default under this Note, Lender may apply such
payments in any order of priority determined by Lender in its exclusive
judgment. Borrower shall receive immediate credit on payments only if made in
the form of either a federal wire transfer of cleared funds or a check drawn on
an account maintained with Lender containing sufficient available funds.
Otherwise, Borrower shall receive credit on payments after clearance, which
shall be no sooner than the first Business Day after receipt of payment by
Lender. For purposes of determining interest accruing under this Note, principal
shall be deemed outstanding on the date payment is credited by Lender.

 

 6 

 

 

(j) Lender may grant participations in all or any portion of, and may assign all
or any part of Lender’s rights under, this Note and the Loan Documents. Lender
may disclose to any such participant or assignee any and all information held by
or known to Lender at any time with respect to any Obligor.

 

(k) No act of omission or commission of the Lender, including specifically any
failure to exercise any right, remedy or recourse shall be effective unless it
is set forth in a written document executed by the Lender and then only to the
extent specifically recited therein. The acceptance by Lender of any payment
under this Note which is less than the amount then due or the acceptance of any
amount after the due date thereof, shall not be deemed a waiver of any right or
remedy available to Lender nor nullify the prior exercise of any such right or
remedy by Lender. None of the terms or provisions of this Note may be waived,
altered modified or amended except by a written document executed by Lender and
the Borrower, and then only to the extent specifically recited therein. No
course of dealing or conduct shall be effective to waive, alter, modify or amend
any of the terms or provisions hereof. The failure or delay to exercise any
right or remedy available to Lender shall not constitute a waiver of the right
of the Lender to exercise the same or any other right or remedy available to
Lender at that time or at any subsequent time.

 

(l) Borrower shall (a) ensure that no person who owns a controlling interest in
or otherwise controls the Borrower or any subsidiary of the Borrower is or shall
be listed on the Specially Designated Nationals and Blocked Person List or other
similar lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury or included in any Executive Orders, (b) not use or
permit the use of the proceeds of the Loan to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply, and cause any of its subsidiaries to comply, with all
applicable Lender Secrecy Act laws and regulations, as amended.

 

(m) Borrower represents and warrants to Lender that it is a business or
commercial organization and that the Loan was made and transacted solely for the
purpose of carrying on or acquiring a business or commercial enterprise.

 

(n) All notices, demands, requests and other communications made hereunder shall
be in writing and shall be properly given and deemed delivered on the date of
delivery if sent by personal delivery or nationally recognized overnight courier
and on the third business day following mailing if sent by certified or
registered mail, postage prepaid, return receipt requested, to the address of
such party on the first page of the Mortgage. Either party may change the
address to which any such notice, report, demand or other instrument is to be
delivered or mailed by furnishing written notice in accordance herewith of such
change to the other party, but no such notice of change shall be effective
unless and until received by such other party.

 

LENDER AND BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE, AND ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
EITHER PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER EXTENDING
CREDIT TO BORROWER. FURTHER, BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR
AGENT OF LENDER, NOR LENDER’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT LENDER WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS
WAIVER OF RIGHT TO JURY TRIAL PROVISION.

 

[SIGNATURE PAGE FOLLOWS]

 

 7 

 

 

  BORROWER:         Hemispherx Biopharma, Inc.         By: /s/Thomas Equels    
Thomas Equels, Chief Executive Officer

 

STATE OF NEW JERSEY )     )ss.:   COUNTY OF )  

 

BE IT REMEMBERED that on this 12th day of May, 2017 before me, the subscriber,
personally appeared Thomas Equels, who, being by me duly sworn on his oath,
deposed and made proof to my satisfaction that he is the Chief Executive Officer
of Hemispherx Biopharma, Inc., named in the attached Promissory Note, and he
acknowledged that he signed and delivered the Promissory Note as the duly
authorized by the board of directors pursuant to its bylaws.

 

________________________________

 

 8 

 

 

 

